Citation Nr: 1013460	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  94-19 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 40 percent for residuals 
of a shell fragment wound of the left thigh.  

(The claims of service connection for bilateral hearing loss, 
tinnitus, low back disability, a disability manifested by 
balance problems, and a disability manifested by memory 
problems will be the subject of a separate decision.)  


REPRESENTATION

Veteran represented by:  Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1968 to December 1970.     

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 1993 of Department 
of Veterans Affairs (VA) Regional Office (RO). 

In April 2000 and November 2003, the claim was remanded for 
additional development.  

In a decision in July 2006, the Board denied the claim for a 
rating higher than 40 percent for residuals of a shell 
fragment wounds of the left thigh, and granted a higher 
rating for posttraumatic stress disorder.  The Veteran then 
appealed the Board's decision, as to the rating of the shell 
fragment wound only, to the United States Court of Appeals 
for Veterans Claims (Court).  In a Memorandum Decision, dated 
in August 2008, the Court vacated in part the Board's 
decision of July 2006, pertaining to the claim for increase 
for the residuals of a shell fragment wound of the left 
thigh, and remanded the case to the Board for further 
adjudication consistent with the Court's decision.  

As noted in the July 2009 Board decision, the record raises 
the issue of whether a separate rating is assignable for each 
of the scars associated with the service-connected wound 
residuals.  This claim has not been adjudicated by the RO.  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the RO for appropriate action. 




FINDING OF FACT

For the period considered in the appeal, the residuals of a 
shell fragment wound of the left thigh involve injury to 
Muscle Group XIII and Muscle Group XIV in the same anatomical 
region, and each muscle group is classified as moderately 
severe. 


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for 
residuals of a shell fragment wound of the left thigh, for 
the period prior to July 3, 1997, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.55, 4.56, 4.71a, 4.73, Diagnostic Codes 5256, 5313, 
5314 (effective prior to July 3, 1997).

2.  The criteria for a 50 percent rating for residuals of a 
shell fragment wound of the left thigh, for the period 
beginning July 3, 1997, have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.55, 4.56, 
4.71a, 4.73, Diagnostic Codes 5256, 5313, 5314 (effective 
beginning on July 3, 1997).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  

The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting veteran-specific notice as to the effect on daily 
life and as to the assigned or a cross-referenced Diagnostic 
Code under which the disability is rated).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided substantial, content-complying VCAA notice by 
letters, dated in June 2002 and in May 2004.  The Veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records or authorization for VA to obtain such records on his 
behalf.  

In filing his claim for increase, and throughout the pendency 
of the appeal, the Veteran stated that his shell fragment 
wound residuals were worse, and referred to VA medical 
evidence and the specific old and revised criteria that are 
applicable to evaluating his disability.  Thus, he evinced 
actual knowledge of the type of evidence needed to 
substantiate the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication of the claim in December 1993, which was prior 
to the enactment of the VCAA, the timing of the notice did 
not comply with the requirement that the notice must precede 
the adjudication.  The procedural defect was cured as after 
the RO provided substantial, content-complying VCAA notice, 
the claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in January 2006.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).  It is also noted 
that the Veteran had a meaningful opportunity to participate 
effectively in the processing of his claim as he had the 
opportunity to submit additional argument and evidence, which 
he did.  For these reasons, the Veteran has not been 
prejudiced by late timing of the VCAA notice.  

To the extent that the VCAA notice did not include claim-
specific notice, namely a worsening or increase in severity 
of the disability and the effect that worsening has on 
employment, the Veteran already has notice of the pertinent 
Diagnostic Code and rating criteria as provided in the 
statement of the case and supplemental statements of the 
case.  For this reason, there is no reasonable possibility 
that further notice of the exact same information would aid 
in substantiating the claim.  As the content error did not 
affect the essential fairness of the adjudication of the 
claim for increase, the presumption of prejudicial error as 
to the content error in the VCAA notice is rebutted.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim); Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

As for the requirements of Dingess, the claim on appeal is 
the rating of the shell fragment wound residuals, which has 
been procedural development, including notice of the rating 
criteria for the disability.  No decision has been made on 
the effective date of the increase for the shell fragment 
wound residuals.  Whatever effective date is assigned by the 
RO is an appealable issue.  So the Veteran has not been 
prejudiced by the lack of notice as to the effective-date 
provisions for the higher rating claim. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained VA records.  The RO 
attempted to obtain private records identified by the 
Veteran, such as those from Dr. A.L., in support of his 
claim, but the records were unavailable.  In a notation 
received in February 1996, Dr. A.L. indicated that he did not 
have any records on file of the Veteran.  The Veteran was 
notified of this in a June 1996 letter.  He has not 
identified any other pertinent records for the RO to obtain 
on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The Veteran was afforded VA examinations in November 1993, 
April 1998, and July 2002, specifically to evaluate the 
severity of the shell fragment wound residuals of the left 
thigh.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 




REASONS AND BASES FOR FINDING AND CONCLUSIONS

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.   

During the pendency of the present appeal, the rating 
criteria for evaluating muscle disabilities were revised, 
effective on July 3, 1997. 62 Fed. Reg. 30,235 (June 3, 
1997).  Where the law or regulation changes after a claim has 
been filed but before the administrative or judicial appeal 
process has been concluded, the veteran is entitled to the 
application of the version of the regulation that is more 
favorable to him from the effective date of the new 
regulation, but only the former criteria are to be applied 
for the period prior to the effective date of the new 
criteria.  VAOPGCPREC 3-2000 (April 10, 2000), published at 
65 Fed. Reg. 33,422 (2000); see also Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); but see Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (Congressional enactments and 
administrative rules will not be construed to have 
retroactive effect unless their language requires this 
result).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(g) (1996); 38 C.F.R. § 4.55(a) (2009).
 


For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 4.54 
(1996); 38 C.F.R. § 4.56(c) (2009).

Guidance for evaluating muscle injuries caused by various 
missiles and other projectiles is offered under the 
provisions of 38 C.F.R. § 4.56.  The provisions of 38 C.F.R. 
§ 4.56(d) recodified the provisions of 38 C.F.R. § 4.56(a)-
(d) in effect prior to July 3, 1997, without substantive 
change.  The regulation directs, in pertinent part, that:
(d) Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:  

...(2) Moderate disability of muscles -- 
(i) Type of injury.  Through and through 
or deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3) Moderately severe disability of 
muscles - (i) Type of injury.  Through 
and through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
and if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  

(4) Severe disability of muscles - (i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  




Record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section, worse than those shown for 
moderately severe muscle injuries, and if 
present, evidence of inability to keep up 
with work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability:  

(A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  
(B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial 
sealing over the bone rather than 
true skin covering in an area where 
bone is normally protected by 
muscle.  (C) Diminished muscle 
excitability to pulsed electrical 
current in electrodiagnostic tests.  
(D) Visible or measurable atrophy.  
(E) Adaptive contraction of an 
opposing group of muscles.  (F) 
Atrophy of muscle groups not in the 
track of the missile, particularly 
of the trapezius and serratus in 
wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire 
muscle following simple piercing by 
a projectile. 

For the period considered in this appeal, the residuals of a 
shell fragment wound to the left thigh have been evaluated as 
40 percent disabling under Diagnostic Code 5314, for severe 
muscle injury to Muscle Group XIV, the anterior thigh group.  
38 C.F.R. § 4.73, Diagnostic Code 5314 (1996, 2009).  
However, as will be discussed below, the residuals also 
involve injury to a second muscle group, that is, Muscle 
Group XIII, the posterior thigh group.  

Under Diagnostic Code 5313, regarding injury to the posterior 
thigh group, hamstring complex of 2-joint muscles, a 10 
percent rating will be assigned for moderate muscle injury, a 
20 percent rating is warranted where the injury is moderately 
severe, and a 30 percent rating is assignable for severe 
injury to Muscle Group XIII.  38 C.F.R. § 4.73. Diagnostic 
Code 5313 (1996, 2009).  

Under Diagnostic Code 5314, a 10 percent rating will be 
assigned for moderate muscle injury, a 20 percent rating is 
warranted where the injury is moderately severe, and a 30 
percent rating is assignable for severe injury to Muscle 
Group XIV.  38 C.F.R. § 4.73.

When a shell fragment wound involves injury to more than one 
muscle group, as in the case at hand, certain principles 
apply.  38 C.F.R. § 4.55.  The regulations in effect prior to 
July 3, 1997 state, in pertinent part, that muscle injuries 
in the same anatomical region will not be combined, but 
instead the rating for the major group will be elevated from 
moderate to moderately severe, or from moderately severe to 
severe, according to the severity of the aggregate impairment 
of function of the extremity; and that two or more severe 
muscle injuries affecting the motion (particularly strength 
of motion) about a single joint may be combined but not in 
combination receive more than the rating for ankylosis of 
that joint at an "intermediate" angle.  38 C.F.R. 
§ 4.55(a),(b) (1996).  

The regulations in effect beginning July 3, 1997 provide, in 
pertinent part, that the combined rating of muscle groups 
acting upon a single unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of that joint.  
38 C.F.R. § 4.55(d) (2009).  

The relevant medical evidence consists mainly of VA 
examinations conducted in November 1993, April 1998, and July 
2002.  While the service treatment records and the VA 
examination report of November 1993 indicate that the muscle 
group penetrated by the shell fragment was the quadriceps, 
the VA examinations in 1998 and 2002 disclose that the muscle 
groups penetrated consisted of the left quadriceps and 
hamstring muscles.  In consideration of this evidence, the 
Board finds that the residuals of the shell fragment wounds 
of the left thigh involve more than one muscle group in the 
same anatomical region, that is, Muscle Group XIII and Muscle 
Group XIV.  (The Board made a similar finding in its July 
1982 decision, despite the absence of clear evidence to show 
that both muscle groups were injured.)  As previously noted, 
these muscles affect function in the anterior and posterior 
thigh.  

Moreover, the VA medical evidence shows that the Veteran's 
muscle injuries affect the motion of a single joint, that is, 
his left knee, which is not shown to be ankylosed.  For 
example, the VA examiner in 1998 observed weakness of the 
left knee extensor muscle quadriceps and the left knee flexor 
muscle hamstring.  The range of motion of the left knee was 
from 0 degrees of extension to 110 degrees of flexion, which 
was moderately painful.  At the time of the VA examination in 
2002, the Veteran complained of decreased left leg strength, 
with occasional knee giving away during ambulation, and on 
examination there was weakness with flexion and extension of 
the left knee.  The range of motion of the left knee was from 
0 degrees of extension to 118 degrees of flexion.  

Therefore, the service-connected disability involves two 
muscle groups acting on or affecting a single unankylosed 
joint.  

Under the old evaluation criteria, the maximum rating 
available to the Veteran with his disability picture is 50 
percent, because assuming there are two severe muscle 
disabilities, in combination they may not receive more than 
the rating for ankylosis of that joint at an "intermediate" 
angle.  38 C.F.R. § 4.55(b) (1996).  The rating for 
unfavorable ankylosis of the knee joint is 60 percent, 
whereas ankylosis of the knee joint in flexion between 20 
degrees and 45 degrees is 50 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (1996).  

Further, under Code 5313 and Code 5314, assuming the 
Veteran's muscle group injuries are severe, or 40 percent 
disabling each, then in combination the muscle disabilities 
would be equivalent to 50 percent disabling, using the 
Combined Ratings Table under 38 C.F.R. § 4.25.  Otherwise, if 
the muscle group injuries were moderately severe, then the 
evaluation would be obtained by elevating the major muscle 
group to severe, or 40 percent, under either Code 5313 or 
Code 5314, whichever is the major group.  

This was the method by which the Board, in its July 1982 
decision, granted a 40 percent rating for the Veteran's 
disability.  However, in the case where one muscle group 
injury is severe and the other muscle group injury is 
moderately severe, the major group cannot be elevated from 
severe, because that is the maximum rating available under 
the applicable diagnostic code, and therefore the 40 percent 
rating is appropriate.  

The Veteran's disability is already evaluated at 40 percent, 
and has been evaluated at 40 percent disabling ever since 
March 1980 (and as such is protected from being reduced, 38 
U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b)).  In other 
words, under the old rating criteria, in order to obtain a 
higher rating, both muscle groups must be classified as 
severe. 

Under the revised evaluation criteria, the maximum rating 
available to the Veteran with his disability picture is also 
50 percent, because the combined rating of muscle groups 
acting upon a single unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of that joint.  
38 C.F.R. § 4.55(d).  The rating for unfavorable ankylosis of 
the knee joint is 60 percent, whereas ankylosis of the knee 
joint in flexion between 20 degrees and 45 degrees is 50 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009).  As 
noted with regard to the old rating criteria, under Code 5313 
and Code 5314, assuming the Veteran's muscle group injuries 
are severe, or 40 percent disabling each, then in combination 
the muscle disabilities would be equivalent to at least 50 
percent disabling, using the Combined Ratings Table under 
38 C.F.R. § 4.25.  (Even if the muscle group injuries were 
moderately severe, or 30 percent disabling each, then in 
combination the muscle disabilities would be equivalent to 50 
percent disabling, using the Combined Ratings Table).  

The first question presented in this case is:  in terms of 
the application of the old rating criteria, are both of the 
Veteran's muscle group injuries severe?  If so, a 50 percent 
rating is warranted; if not, the current 40 percent rating is 
appropriate.  

The second question presented in this case is:  in terms of 
the application of the revised rating criteria, which are 
only applicable beginning on July 3, 1997, are the Veteran's 
muscle group injuries, when combined, equivalent to a 50 
percent rating?  The scenarios whereby a combined rating 
would be 50 percent would be if both muscle group injuries 
are severe (40 percent disabling each), if both muscle group 
injuries are moderately severe (30 percent disabling each), 
if one muscle group was severe (40 percent) and the other was 
moderately severe (30 percent), or if one muscle group was 
severe (40 percent) and the other was moderate (10 percent).  

In view of the foregoing, it becomes apparent that there may 
be a different result or evaluation of the Veteran's shell 
fragment wound residuals depending upon how his muscle group 
injuries are classified (moderate, moderately severe, or 
severe) and which set of rating criteria (old or revised) is 
applied in this case.  As shown above, the rating criteria in 
effect prior to July 3, 1997 are overall more restrictive 
than the criteria effective on July 3, 1997.  

The Veteran contends that his residuals of a shell fragment 
wound of the left thigh warrant a 50 percent rating under 
both the old and revised muscle evaluation criteria.  

In terms of classifying the Veteran's muscle group injuries 
as moderate, moderately severe, and severe, the Board notes 
that service treatment records show that the Veteran received 
shell fragment wounds to the thigh in Vietnam in December 
1969.  The wounds were observed in the anterior lateral and 
anterior medial thigh, as well as in the lateral aspect of 
the popliteal fossa.  There was no bone or artery 
involvement.  The wounds were debrided, and there was delayed 
closure of the wounds for several days after which the wounds 
were minimally re-debrided.  

One of the wounds developed infection, which was treated 
successfully with a six-day course of antibiotics.  The 
Veteran was then sent back to the United States.  In March 
1970, the Veteran complained of persistent weakness of the 
left knee.  In October 1970, it was noted that the shell 
fragment wound residuals resulted in a limp, requiring the 
use of a cane.  Electromyogram testing in October 1970 showed 
injury to the common peroneal nerve with minimal functional 
loss of the motor units.  X-rays in October 1970 showed 
numerous metallic foreign bodies.  Upon discharge from 
service, the Veteran was given a physical profile that 
included L-3.  

VA evaluation reports after service in 1972, 1980, and 1981 
show complaints of left thigh pain, muscle deformity of the 
left thigh with extensive scarring (scars measuring up to 16 
cm.), impaired strength in the extensor and flexor motions of 
the knee, and small metallic fragments retained in the soft 
tissue of the mid-thigh on X-ray.  

VA medical evidence pertinent to the present appeal includes 
VA examination reports.  On VA examination in November 1993, 
there were surgical scars in the lateral thigh and anterior 
thigh measuring 8 cm. and 10 cm., respectively, as well as a 
4 cm. scar in the popliteal area that was made for drainage.  
There was atrophy of the left thigh when compared with the 
right thigh (there were tissue loss comparisons of 2 cm. less 
on the left side than the right side).  A patellar retraction 
test was positive bilaterally.  There was no sensation in the 
area of scar adhesions.  There was no damage to tendons, 
bones, joints, or nerves.  Strength was good to the left 
quadriceps with diffuse tenderness in the muscles.  

On the VA examination in April 1998, there was a history of 
complaint of left leg pain, precipitated by prolonged 
standing or walking.  He currently complained of mild to 
moderate pain in the affected area on the left thigh with 
radiation to the left leg associated with numbness of the 
toes.  Entrance and exit scars were linear, located in the 
left posterior thigh and left anterior thigh.  There was 
moderate loss of subcutaneous tissue on all scar areas.  
There were adhesions on both scars.  There was nerve damage 
with a 2 cm. muscle atrophy of the left thigh.  

There was mild weakness of the left knee extensor muscle 
quadriceps with a grade of 4/5 and a mild weakness of the 
left knee flexor muscle hamstring with a grade of 4/5.  There 
was moderately painful range of motion of the left knee 
joint.  X-rays showed a metallic foreign body at the 
posteromedial soft tissues of the thigh.  

On the VA examination in July 2002, the Veteran reported that 
his left leg disability had worsened since his 1998 
examination.  He complained of bouts of excruciating pain, as 
well as numbness to both legs from the knees to the feet.  He 
indicated occasional giving way of the knee during 
ambulation.  Entrance and exit scars were described, and they 
were mildly depressed but not adherent.  There was mild 
subcutaneous tissue loss.  A third scar, on the posterior 
thigh, which was an incision wound for drainage, secondary to 
infection during the same wound of bullet entry, was 
depressed and mildly adherent.  Muscle testing of knee 
extensors and flexors were both 4/5, and there was pain with 
movement of the knee, as well as easy fatigability and 
weakness.  A nerve conduction study showed axonal neuropathy 
of the left peroneal nerve.  The diagnoses were residuals of 
bullet wound to the left thigh with residual metallic 
fragments and weakness of the left leg and axonal neuropathy 
of the left peroneal nerve secondary to bullet injury to the 
left thigh.  

The medical evidence of record shows that the Veteran's 
muscle group injuries involve through and through wounds, and 
as such are rated at no less than a moderate injury.  
38 C.F.R. § 4.56(b-d) (1996); 38 C.F.R. § 4.56(b) (2009).  

Further, the wounds were shown in service to have been 
debrided and involved infection, albeit of short duration, 
and that since then there appears to have been the presence 
of such cardinal signs and symptoms of muscle disability as 
loss of power, weakness, and fatigue-pain.  There was also 
atrophy of the left thigh, when compared with the right 
thigh.  Given such observations, the Board finds that each 
muscle group is productive of at least moderately severe 
disability under the old and revised criteria.  38 C.F.R. 
§ 4.56(c) (1996); 38 C.F.R. § 4.56(d)((3) (2009).  



Therefore, under the revised evaluation criteria in effect 
beginning on July 3, 1997, the Veteran's residuals of a shell 
fragment wound of the left thigh are found to meet the 
requirements for a maximum 50 percent rating, and no higher 
as previously discussed.  

The remaining issue is whether both muscle group injuries may 
be classified as a severe disability, in order that a 50 
percent rating may be assigned under the old evaluation 
criteria in effect prior to July 3, 1997.  38 C.F.R. 
§ 4.56(d) (1996).  In reviewing the evidence, the Board finds 
that both muscle group injuries are not productive of severe 
disability prior to July 3, 1997.  There is the history of 
through and through wounds, but the records do not show 
extensive debridement or prolonged infection and sloughing of 
soft parts, intermuscular binding and cicatrization, which is 
indicative of severe muscle disability.  Further, there is no 
evidence of extensive ragged, depressed, and adherent scars.  
While there were three scars noted on the examinations of 
varying lengths, they were shown to be linear and minimally 
depressed.  The VA examiner in November 1993 stated that 
there was no sensation in the area of scar adhesions, yet on 
subsequent examinations, it was reported both that scars were 
adherent and scars were non-adherent.  In any case, without 
extensive ragged scarring, the Veteran's scar residuals are 
not indicative of severe muscle disability.  

Further, while X-rays do show a retained foreign body or 
bodies in muscle tissue, there is no objective evidence of 
moderate or extensive loss of deep fascia or muscle 
substance.  The VA examiner in 1998 stated that there was 
moderate loss of subcutaneous tissue on the scar areas, but 
the VA examiner in 1993 found that in terms of tissue loss, 
there was 2 cm. less in the left thigh than in the right 
thigh (when measuring the circumference of the thighs), and 
the VA examiner in 2002 noted only mild subcutaneous tissue 
loss.  This disability picture does not demonstrate moderate 
or extensive loss of deep fascia or muscle substance.  Also, 
while neuropathy of the left peroneal nerve has been shown on 
testing, tests of strength were still either normal, or 4/5 
on the 1998 and 2002 examinations, which does not reflect 
severe impairment of function.  

For these reasons, the type of injury, history and complaint, 
and the objective findings do not more nearly approximate or 
equate to severe muscle disability.  

The Board concludes that for the period considered in this 
appeal, the residuals of a shell fragment wound of the left 
thigh involve injury to Muscle Group XIII and Muscle Group 
XIV, which are located in the same anatomical region, and 
that each muscle group injury equated to a moderately severe 
disability.  


Accordingly, under the rating criteria in effect prior to 
July 3, 1997, no more than a 40 percent rating is warranted, 
whereas under the rating criteria in effect beginning on July 
3, 1997, a maximum 50 percent rating is in order.  

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and referral for an extraschedular 
rating is not required.  Thun v. Peake, 22 Vet. App. 111 
(2008).



In this case, comparing the Veteran's disability level and 
symptomatology of his left thigh disability from shell 
fragment wounds to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedular rating is, therefore, adequate, and no 
referral for an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).


ORDER

A rating higher than 40 percent for residuals of a shell 
fragment wound of the left thigh, for the period prior to 
July 3, 1997, is denied.  

A 50 percent rating for residuals of a shell fragment wound 
of the left thigh, for the period beginning July 3, 1997, is 
granted.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


